Case: 19-2411    Document: 83     Page: 1   Filed: 01/05/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 SIMO HOLDINGS INC.,
                    Plaintiff-Appellee

                             v.

       HONG KONG UCLOUDLINK NETWORK
       TECHNOLOGY LIMITED, UCLOUDLINK
                (AMERICA), LTD.,
               Defendants-Appellants
              ______________________

                        2019-2411
                  ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:18-cv-05427-JSR,
 Judge Jed S. Rakoff.
                 ______________________

                 Decided: January 5, 2021
                  ______________________

     BENJAMIN EDWARD WEED, GINA A. JOHNSON, K&L
 Gates LLP, Chicago, IL, argued for plaintiff-appellee. Also
 represented by PETER SOSKIN, San Francisco, CA; JEFFREY
 CHARLES JOHNSON, Seattle, WA.

      JOHN A. DRAGSETH, Fish & Richardson PC, Minneap-
 olis, MN, argued for defendants-appellants. Also repre-
 sented by PHILLIP GOTER, JAMES HUGUENIN-LOVE; OLIVER
 RICHARDS, San Diego, CA; MICHAEL T. ZOPPO, New York,
Case: 19-2411    Document: 83      Page: 2    Filed: 01/05/2021




 2    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 NY; JONATHAN J. LAMBERSON, White & Case LLP, Palo
 Alto, CA.
               ______________________

     Before O’MALLEY, WALLACH, and TARANTO, Circuit
                        Judges.
 TARANTO, Circuit Judge.
     SIMO Holdings Inc. owns U.S. Patent No. 9,736,689,
 which describes apparatuses and methods that allow indi-
 viduals to reduce roaming charges on cellular networks
 when traveling outside their home territory. SIMO sued
 Hong Kong uCloudlink Network Technology Limited and
 uCloudlink (America), Ltd. (collectively, uCloudlink) for in-
 fringement, alleging that four uCloudlink products came
 within claim 8 of the ’689 patent (as well as dependent
 claims that present no separate issues on appeal). In cross-
 motions for summary judgment of infringement, the par-
 ties briefed whether claim 8 requires a “non-local calls da-
 tabase” and, if so, whether the accused products had such
 a database. The district court granted summary judgment
 to SIMO that uCloudlink was infringing (and denied
 uCloudlink’s motion for summary judgment of noninfringe-
 ment), concluding that claim 8 does not require such a da-
 tabase. The case went to trial, which, after post-trial
 proceedings, resulted in a final judgment of $8,230,654 for
 SIMO.
     We reverse. We reject the district court’s claim con-
 struction and hold that claim 8 requires two or more non-
 local calls databases. We also conclude that, in responding
 to uCloudlink’s summary-judgment motion, SIMO did not
 identify a triable issue on the factual question of whether,
 as uCloudlink asserted, the accused products lack a non-
 local calls database. We therefore hold that uCloudlink is
 entitled to summary judgment of noninfringement.
Case: 19-2411      Document: 83      Page: 3     Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK           3



                                I
                                A
      The ’689 patent deals with roaming charges on cellular
 networks. The patent describes a scenario in which an in-
 dividual has a cellphone “with a wireless contract with” cel-
 lular-service provider “AT&T® in San Francisco” and,
 when in “London,” uses the cellphone to “make[] a tele-
 phone call from a VODAPHONE® cellular telephone net-
 work in London.” ’689 patent, col. 5, lines 1–6. If the user
 lacks a cellular-service contract with Vodaphone, the user
 is likely to incur a “high roaming” fee (charged by Vo-
 daphone to home-network provider AT&T and passed to
 the user). Id., col. 5, lines 6–8.
      The patent notes that one way the user can avoid the
 roaming charges involves replacing a physical component
 of the phone—specifically, replacing the subscriber identity
 module (SIM) card inside the phone that identifies the
 phone to an in-reach cellular network. The user can re-
 place the home-network SIM card (an AT&T SIM card, in
 the above scenario) with a SIM card used for a “local” call
 on a cellular network in the user’s present location (a Vo-
 daphone card in London). Id., col. 2, lines 46–51. Accord-
 ing to the patent, however, “[p]urchasing and swapping-out
 SIM cards is inconvenient, inefficient, and technically chal-
 lenging for most subscribers, especially when traveling to
 multiple foreign countries.” Id., col. 2, lines 51–54. To
 avoid those difficulties, the ’689 patent proposes a differ-
 ent, electronic technique, not involving the swapping out of
 a SIM card, to have a present-location cellular provider
 with which the traveling user has no service agreement
 (Vodaphone, in London) treat the user’s cellphone as a local
 device as if it had such an agreement, rather than as a “for-
 eign” device. Id., col. 6, lines 56–59 (“By ‘foreign’ it is meant
 that the wireless communication client 106 (or its SIM
 card) is not subscribed to the wireless communications net-
 work 102.”).
Case: 19-2411     Document: 83      Page: 4     Filed: 01/05/2021




 4    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



      Among other things, the ’689 patent describes a “wire-
 less communication client” and a “remote administration
 system.” Id., col. 3, lines 25–50. The client “stores at least
 a portion of authentication data 530 either on a SIM card
 and/or in memory 512 as authentication information 532.”
 Id., col. 14, lines 21–25. The remote administration system
 “authenticates” devices, “maintains subscriber accounts,”
 “facilitates the rerouting of non-local calls to further pro-
 vide reduced cost routing,” and includes an authentication
 bank of a “plurality of physical identification modules (e.g.,
 SIM cards).” Id., col. 7, lines 1–11; col. 10, line 65, through
 col. 11, line 2. SIMs generally “store network specific in-
 formation used to authenticate and identify subscribers on
 the network.” Id., col. 11, lines 39–40. The SIMs in the
 authentication bank have the information needed for the
 wireless communication client to become authenticated
 (recognized as a local device) by a present-location (local)
 cellular network. See, e.g., id., col. 11, line 39, through col.
 12, line 4.
      Thus, in one embodiment, a wireless communication
 client uses authentication data already on a SIM card or
 stored in the client’s memory to connect to a local cellular
 network, which connects the client to the remote admin-
 istration system for the purpose of retrieving information
 that will enable the client thereafter to become authenti-
 cated as a local device by a local network (not necessarily
 the same local network). Id., col. 17, line 36, through col.
 18, line 14. Specifically, the remote administration system,
 after being connected with the client through the initial lo-
 cal-network connection, verifies the identity of the client
 and sends it a remote authentication module with SIM in-
 formation from the authentication bank. Id. The client
 then uses the new SIM to become authenticated with a pre-
 sent-location cellular network on which the client works as
 a local device so that the user avoids further roaming
 charges. Id.
Case: 19-2411      Document: 83      Page: 5     Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK           5



     Some embodiments, of particular relevance on appeal,
 have an additional feature—a “non-local calls database” in
 the wireless communication client that helps “greatly re-
 duc[e] the cost of [some] call[s].” Id., col. 16, lines 5–6; fig.
 5A. The specification describes how. “The non-local calls
 database 525 lists various locations, corresponding area
 codes, and corresponding local dial-in telephone numbers
 for use when the subscriber wants to make a non-local call
 when present at a particular location.” Id., col. 15, lines
 57–61. “For example, when a user desires to make a non-
 local call when within a particular location (e.g., a visiting
 caller in London wants to call his home office in San Fran-
 cisco), the client 106 . . . is able to determine that the called
 number is not within the local area, and then dial a local
 communication server 128 (FIG. 1) at a local number from
 the list.” Id., col. 15, lines 61–67. The communication
 server “reroutes the call to the destination using the most
 suitable route,” such as a Voice Over IP route, “thereby
 greatly reducing the cost of the call.” Id., col. 16, lines 1–6.
    Claim 8 of the ’689 patent, the only claim whose lan-
 guage is at issue on appeal, recites:
          A wireless communication client or extension
     unit comprising a plurality of memory, proces-
     sors, programs, communication circuitry, au-
     thentication data stored on a subscribed
     identify module (SIM) card and/or in memory
     and non-local calls database, at least one of
     the plurality of programs stored in the
     memory comprises instructions executable
     by at least one of the plurality of processors
     for:
             enabling an initial setting of the wireless
         communication client or the extension unit and
         a remote administration system;
             establishing a data communication link to
         transmit information among the wireless
Case: 19-2411    Document: 83     Page: 6    Filed: 01/05/2021




 6    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



        communication client or the extension unit,
        and the remote administration system;
            establishing a local authentication infor-
        mation request in response to a local authenti-
        cation     request    by    a    local   cellular
        communication network, wherein the local au-
        thentication information request comprises in-
        formation regarding the local authentication
        request for local authentication information re-
        ceived by the foreign wireless communication
        client or the extension unit from the local cellu-
        lar communication network, and wherein the
        data communication link is distinct from the lo-
        cal cellular communication network;
            relaying the local authentication infor-
        mation request to the remote administration
        system via the data communication link and
        obtaining suitable local authentication infor-
        mation from the remote administration system
        via the data communication link;
            establishing local wireless services pro-
        vided by the local cellular communication net-
        work to the wireless communication client or
        the extension unit by sending the local authen-
        tication information obtained from the remote
        administration system to the local cellular
        communication network over signal link; and
            providing a communication service to the
        wireless communication client or the extension
        unit according to the established local wireless
        services.
Case: 19-2411     Document: 83     Page: 7    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK        7



 Id., col. 25, lines 4–40 (emphasis added).
                               B
     In this case, SIMO has accused uCloudlink of infring-
 ing claim 8 through uCloudlink’s sales and other actions
 involving four uCloudlink products: three GlocalMe WiFi
 hotspot devices (G2, G3, and U2 Series), and the S1 mobile
 phone. 1 The district court described how the accused prod-
 ucts work. See SIMO Holdings Inc. v. Hong Kong uCloud-
 link Network Technology Ltd., 376 F. Supp. 3d 369, 374–76
 (S.D.N.Y. 2019) (Summary Judgment Opinion). There is
 no dispute over that description material to the issues we
 decide on appeal.
      According to the district court’s description, each prod-
 uct can act as a WiFi hotspot, wirelessly providing data to
 other devices. Id. at 375. Each device when sold has a SIM
 called a “seed” SIM. Id. With the seed SIM, none of which
 “are associated with cellular carriers operating in the
 United States,” the device reaches out to a present-location
 cellular network, which connects the product to uCloud-
 link’s back-end servers. Id. uCloudlink checks if the device
 is registered with it and, if so, sends the device a new vir-
 tual SIM (called a “Cloud” SIM) that is subscribed to a pre-
 sent-location (local) cellular network. Id. at 376. Then, the
 device sends certain identification information within the
 new Cloud SIM to the local cellular network. Id. After a
 series of exchanges, the client becomes authenticated with




     1   In the original complaint, filed in June 2018, SIMO
 alleged infringement of its U.S. Patent No. 8,116,735,
 which shares a specification with the ’689 patent. In Au-
 gust 2018, SIMO amended its complaint to allege infringe-
 ment of the ’689 patent.        In January 2019, SIMO
 voluntarily dismissed with prejudice its allegations based
 on the ’735 patent.
Case: 19-2411    Document: 83      Page: 8    Filed: 01/05/2021




 8    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 the local cellular network, allowing access to the network
 without the user incurring roaming fees. Id.
     uCloudlink does not sell only the accused devices. It
 also sells users of those devices data plans, which provide
 specified amounts of cellular data transmission with the
 device for the fee paid. For example, a user can buy a “Day-
 pass” allowing use of up to 500 megabytes of data within a
 24-hour period. See J.A. 14934, 15026, 15028.
                               C
      In March 2019, the parties cross-moved for summary
 judgment on infringement (among other issues). In April
 2019, the district court granted SIMO summary judgment
 of infringement and denied uCloudlink summary judgment
 of noninfringement. Summary Judgment Opinion, 376 F.
 Supp. 3d at 378–88.
      Necessary to the court’s infringement analysis was a
 construction of claim 8—in particular, a construction of
 language that the court and parties treated as part of the
 preamble (the full first paragraph quoted above). The dis-
 trict court proceeded in two steps. It first determined that
 the preamble is limiting, i.e., what the preamble requires
 must be present for an apparatus to come within the claim.
 The court relied on the fact that in claim 8, the preamble is
 the only part that identifies the physical components of the
 apparatus. Id. at 380. Specifically: “The body of the claim
 provides no information whatsoever about the structure of
 the invention; the body simply describes the actions taken
 by the invention. It is the preamble that supplies the nec-
 essary structure.” Id.
     The district court next addressed what the preamble
 requires—in particular, whether the preamble requires, for
 a device to come within the claim, that the device have the
 “non-local calls database” listed in the preamble. The court
 concluded that a “non-local calls database” is not actually
 required, siding with SIMO, despite recognizing that “[a]s
Case: 19-2411     Document: 83     Page: 9    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK        9



 a matter of grammar and ordinary usage,” uCloudlink’s
 “argument ha[d] much to commend it.” Id. at 381. The
 district court crucially relied on its understanding of state-
 ments in this court’s decision in Oatey Co. v. IPS Corp. that
 we “normally do not interpret claim terms in a way that
 excludes embodiments disclosed in the specification” and
 that “[a]t leas[t] where claims can reasonably [be] inter-
 preted to include a specific embodiment, it is incorrect to
 construe the claims to exclude that embodiment, absent
 probative evidence [to] the contrary.” 514 F.3d 1271, 1276–
 77 (Fed. Cir. 2008). See Summary Judgment Opinion, 376
 F. Supp. 3d at 381. The district court reasoned that, be-
 cause “the specification indisputably states that the non-
 local calls database is optional,” uCloudlink’s construction
 requiring a non-local calls database, “although grammati-
 cally appealing, would contradict the specification.” Id. at
 381. That result would be avoided, the court held, by what
 it deemed “a reasonable alternative interpretation”—
 namely, “to treat ‘and’ in the preamble as though it read
 ‘and/or.’” Id. With that substitution, the district court held
 “that the list of components in the plurality should be read
 disjunctively, such that not all of the components listed are
 required to practice claim 8.” Id. at 382.
      Following the claim-construction analysis, the district
 court determined that the accused products met all of claim
 8’s limitations. Id. at 382–88. For example, claim 8 re-
 quires that “the data communication link is distinct from
 the local cellular communication network.” The district
 court explained that “to meet this limitation, it must be the
 case that the local cellular network used by the seed SIM
 is different from the local cellular network used by the
 Cloud SIM.” Id. at 385. 2 As the court determined, the



     2   The district court also ruled that the accused de-
 vices infringed claim 11, which depends on claim 8. Sum-
 mary Judgment Opinion, 376 F. Supp. 3d at 388. No
Case: 19-2411    Document: 83      Page: 10    Filed: 01/05/2021




 10   SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 products “will sometimes, but not always” meet this limi-
 tation. Id. Because the accused products met every limi-
 tation of claim 8, the district court granted SIMO summary
 judgment of infringement and denied uCloudlink’s motion
 for summary judgment of noninfringement. Id. at 388.
                               D
      The case proceeded to trial on validity (two anticipation
 challenges), willfulness by uCloudlink, and damages. The
 jury found “[a]t least one Asserted Claim not invalid,”
 awarded $2,183,562.40, and found the infringement will-
 ful. J.A. 12002. The district court later enhanced the dam-
 ages by 30% (an addition of $655,069). SIMO Holdings Inc.
 v. Hong Kong uCloudlink Network Technology Ltd., No. 18-
 cv-5427, 2019 WL 2656316, at *1 (S.D.N.Y. June 3, 2019).
 The court then amended the judgment to include pre-judg-
 ment interest, additional damages keyed to U.S. data use
 with U.S.-sold products before and after the verdict, and
 also additional damages keyed to foreign data use with
 such products. J.A. 2. The total judgment was $8,230,654.
 J.A. 2–3.
      On August 28, 2019, the district court granted SIMO’s
 motion for a permanent injunction and enjoined uCloud-
 link “beginning September 1, 2019, from selling, offering to
 sell, importing, or enabling the use of the Infringing De-
 vices in the United States.” SIMO Holdings Inc. v. Hong
 Kong uCloudlink Network Technology Ltd., 396 F. Supp. 3d
 323, 353 (S.D.N.Y. 2019). On December 9, 2019, the dis-
 trict court lifted the permanent injunction, concluding that
 uCloudlink had redesigned its devices so that they no
 longer met “the data communication link is distinct from
 the local cellular communication network” limitation.
 SIMO Holdings Inc. v. Hong Kong uCloudlink Network



 separate issue is presented on appeal regarding that claim
 or other dependent claims asserted by SIMO.
Case: 19-2411    Document: 83      Page: 11   Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK      11



 Technology Ltd., No. 18-cv-5427, 2019 WL 7816487, at *2
 (S.D.N.Y. Dec. 11, 2019); see also SIMO Holdings Inc. v.
 Hong Kong uCloudlink Network Technology Ltd., No. 18-
 cv-5427, 2020 WL 498200 (S.D.N.Y. Jan. 22, 2020) (deny-
 ing reconsideration). Before the redesign, the cellular net-
 work the devices used to retrieve the Cloud SIM was
 sometimes different from the cellular network the devices
 used with the Cloud SIM (as claim 8 requires), but the re-
 design ensures that the networks are always the same, re-
 moving the redesigned devices from coverage by claim 8.
 SIMO, 2019 WL 7816487, at *1–2.
     uCloudlink timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(1).
                              II
     uCloudlink challenges several aspects of the judgment
 on appeal—the infringement determination, the willful-
 ness determination, and aspects of the damages award. We
 need address only the proper construction of claim 8’s
 phrase that includes reference to a “non-local calls data-
 base” and whether a remand is necessary.
                              A
      Claim construction is a matter of law, with the district
 court’s construction reviewed de novo, when, as in this
 case, the issue is resolved based on only intrinsic evidence,
 not on factual bases such as extra-patent usage of technical
 terms. See Arctic Cat Inc. v. GEP Power Prods., Inc., 919
 F.3d 1320, 1327 (Fed. Cir. 2019). In such a case, “[w]e gen-
 erally give words of a claim their ordinary meaning in the
 context of the claim and the whole patent document; the
 specification particularly, but also the prosecution history,
 informs the determination of claim meaning in context, in-
 cluding by resolving ambiguities; and even if the meaning
 is plain on the face of the claim language, the patentee can,
 by acting with sufficient clarity, disclaim such a plain
 meaning or prescribe a special definition.” World Class
Case: 19-2411     Document: 83      Page: 12    Filed: 01/05/2021




 12    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 Technology Corp. v. Ormco Corp., 769 F.3d 1120, 1123
 (Fed. Cir. 2014). Whether preamble language is limiting is
 a claim-construction issue. See Cochlear Bone Anchored
 Solutions AB v. Oticon Med. AB, 958 F.3d 1348, 1354 (Fed.
 Cir. 2020).
                                1
      Claim 8 begins:
      A wireless communication client or extension unit
      comprising a plurality of memory, processors, pro-
      grams, communication circuitry, authentication
      data stored on a subscribed identify module (SIM)
      card and/or in memory and non-local calls data-
      base, at least one of the plurality of programs
      stored in the memory comprises instructions exe-
      cutable by at least one of the plurality of processors
      for: . . . .
 ’689 patent, col. 25, lines 4–10. We agree with the district
 court that this language is limiting in the sense that in-
 fringement of the claim requires that the accused device
 satisfy the language (literally or under the doctrine of
 equivalents). Specifically, we hold that the phrase “a plu-
 rality of memory, processors, programs, communication
 circuitry, authentication data stored on a subscribed iden-
 tify module (SIM) card and/or in memory and non-local
 calls database, at least one of the plurality of programs
 stored in the memory comprises instructions executable by
 at least one of the plurality of processors” is limiting.
     The language at issue follows, rather than precedes,
 the word “comprising,” which is one of the transition words
 that typically mark the end of the preamble, with what fol-
 lows constituting the body of the claim. See, e.g., CIAS, Inc.
 v. Alliance Gaming Corp., 504 F.3d 1356, 1360 (Fed. Cir.
 2007); Gillette Co. v. Energizer Holdings, Inc., 405 F.3d
 1367, 1371 (Fed. Cir. 2005). The placement of the language
 therefore suggests that it is part of the body of the claim, a
Case: 19-2411    Document: 83      Page: 13    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK       13



 characterization that, if accepted, would place its limiting
 character beyond dispute. The parties, however, have
 treated the language at issue as part of the preamble, treat-
 ing only the succeeding six paragraphs as the body of the
 claim. But even under that characterization, we conclude,
 the language at issue is limiting.
      Claim 8 is not a method claim but an apparatus claim.
 Its subject matter is a “wireless communications client or
 extension unit.” As the district court pointed out, the “pre-
 amble” contains the only language in the claim that identi-
 fies physical components of the claimed physical device—
 beginning with “a plurality of memory, processors, pro-
 grams, communication circuitry, authentication data
 stored on a subscribed identify module (SIM) card and/or
 in memory and non-local calls database.” “The body of the
 claim provides no information whatsoever about the struc-
 ture of the invention; the body simply describes the actions
 taken by the invention. It is the preamble that supplies
 the necessary structure.” Summary Judgment Opinion,
 376 F. Supp. 3d at 381.
     SIMO cites no authority holding a preamble not limit-
 ing in this situation, where the body identifies nothing but
 functional properties of the claimed apparatus. Our prece-
 dent explains why the preamble in this situation is limit-
 ing. In supplying the only structure for the claimed
 apparatus, the preamble language supplies “essential
 structure,” and the body does not define “a structurally
 complete invention”—which are two key reasons for pre-
 amble language to be deemed limiting. Catalina Market-
 ing Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808,
 809 (Fed. Cir. 2002) (internal quotation marks omitted). In
 addition, the opening language of the preamble—“a wire-
 less communication client or extension unit”—provides an
 antecedent basis for terms in the body of the claim—“the
 wireless communication client or the extension unit,” in the
 claim’s first and last phrase, ’689 patent, col. 25, lines 11–
 13, 38–40 (emphasis added). “We have repeatedly held a
Case: 19-2411       Document: 83      Page: 14   Filed: 01/05/2021




 14       SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 preamble limiting when it serves as antecedent basis for a
 term appearing in the body of a claim.” In re Fought, 941
 F.3d 1175, 1178 (Fed. Cir. 2019); see also, e.g., Bio-Rad
 Labs., Inc. v. 10X Genomics Inc., 967 F.3d 1353, 1371 (Fed.
 Cir. 2020) (body’s reliance on preamble for antecedent basis
 “is a strong indication that the preamble acts as a neces-
 sary component of the claimed invention” (internal quota-
 tion marks omitted)).
      SIMO concedes that part of the preamble is limiting
 but argues that some components in the group of listed
 structures, including the non-local calls database, should
 not be deemed limiting, because they are “unnecessary to
 perform the” functions specified after the preamble. SIMO
 Response Br. at 24. We decline to parse the preamble in
 that way where, as here, the preamble supplies the only
 structure of the claimed device and the disputed language
 does not merely identify an intended use or functional
 property but is “intertwined with the rest of the preamble,”
 Bio-Rad, 967 F.3d at 1371, and supplies structure noted in
 the specification as among the inventive advances. In the
 circumstances present here, which are unlike those of the
 cases to which SIMO points for its parsing suggestion, the
 listed structural requirements must be understood as part
 of the claimed invention. 3




      3  See, e.g., Arctic Cat, 919 F.3d at 1329–30 (preamble
 term of generic non-inventive structure, with body defining
 inventive structure); Georgetown Rail Equip. Co. v. Hol-
 land L.P., 867 F.3d 1229, 1236 (Fed. Cir. 2017) (preamble
 phrase referring to intended use; also citing a reference in
 Catalina, 289 F.3d at 809, to cases involving language
 about merely functional properties); TomTom, Inc. v.
 Adolph, 790 F.3d 1315, 1323 (Fed. Cir. 2015) (intended
 use); see also Cochlear, 958 F.3d at 1354–55 (preamble
 statement of intended use).
Case: 19-2411    Document: 83      Page: 15    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK       15



                               2
      As to what those requirements are, we reject the dis-
 trict court’s conclusion that claim 8 does not require a “non-
 local calls database.” The determinative claim-construc-
 tion issue is the role of “a plurality of” in the phrase, “a
 plurality of memory, processors, programs, communication
 circuitry, authentication data stored on a subscribed iden-
 tify module (SIM) card and/or in memory and non-local
 calls database.” The district court, treating the word “and”
 near the end of the phrase as meaning “and/or,” concluded
 that “a plurality of” requires only “at least two” members
 selected from the entire list of identified items (memory,
 processors, etc.). We disagree. We conclude, along with
 uCloudlink, that “a plurality of” requires at least two of
 each of the listed items in the phrase at issue in claim 8.
     We proceed in two steps. We first conclude, as a textual
 matter, that the most important features of the claim lan-
 guage point decisively against the district court’s conclu-
 sion. We then conclude that no other claim-construction
 consideration overcomes the interpretive implication of the
 claim’s text.
                               a
      In SuperGuide Corporation v. DirecTV Enterprises,
 Inc., 358 F.3d 870 (Fed. Cir. 2004), we recognized that, as
 a matter of ordinary and customary meaning, a phrase
 grammatically comparable to “a plurality of” at the start of
 a list of items joined together by “and” applied to each item
 in the list, not to the list considered as a whole. The phrase
 in SuperGuide was “at least one of”—followed by “a desired
 program start time, a desired program end time, a desired
 program service, and a desired program type.” Id. at 884
 (emphasis added). The court, after noting that “at least
 one” means “one or more,” concluded that the use of “and”
 in the list meant that there had to be one or more of each
 item. Id. at 886. The court explained that, because the list
 uses “and” rather than “or,” the phrase is properly
Case: 19-2411       Document: 83      Page: 16   Filed: 01/05/2021




 16       SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 understood as if “of” or “at least one of” appears before each
 item, i.e., to require at least one of a desired program start
 time, at least one of a desired program end time, at least
 one of a desired program service, and at least one of a de-
 sired program type. Id. (relying on William Strunk, Jr. &
 E.B. White, The Elements of Style 27 (4th ed. 2000) (“an
 article of a preposition applying to all the members of the
 series must either be used only before the first term or else
 be repeated before each term”)); see also Joao v. Sleepy Hol-
 low Bank, 348 F. Supp. 2d 120, 124 (S.D.N.Y. 2004) (mak-
 ing the same point about the grammatical rule for “at least
 one of”). 4
     Our holding in SuperGuide reflects a more general
 grammatical principle applicable to a modifier coming be-
 fore a series. “When there is a straightforward, parallel
 construction that involves all nouns or verbs in a series, a
 prepositive or postpositive modifier normally applies to the
 entire series.” Antonin Scalia & Bryan A. Garner, Reading
 Law: The Interpretation of Legal Texts § 19, 147 (2012). As
 SuperGuide makes clear, the principle has particular force
 when the term joining the items in a series is “and.”
     The SuperGuide principle applies to “a plurality of” in
 claim 8. The phrase “a plurality of” means “at least two of.”
 See August Technology Corp. v. Camtek, Ltd., 655 F.3d
 1278, 1286 (Fed. Cir. 2011) (“A plurality of wafers means


      4  The district court relied on Joao when deciding to
 disregard its grammatical concerns with the construction
 it adopted. Summary Judgment Opinion, 376 F. Supp. 3d
 at 381. But, while the district court here concluded that
 ignoring otherwise-governing grammatical principles al-
 lowed for a claim construction that better reflected every-
 thing in the specification, it did not conclude—in contrast
 to the court in Joao, 348 F. Supp. 2d at 124—that applying
 those grammatical principles would produce a nonsensical
 claim construction.
Case: 19-2411     Document: 83      Page: 17    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK         17



 more than one physically distinct wafer.”); ResQNet.com,
 Inc. v. Lansa, Inc., 346 F.3d 1374, 1382 (Fed. Cir. 2003)
 (“plurality” means “at least two”). If “at least one of” re-
 quires one or more of each item in a conjunctive list, “a plu-
 rality of” requires two or more of each item in a conjunctive
 list—such as claim 8’s list joined by “and.”
     Although context can affect the force of the more gen-
 eral form of the grammatical canon, see Scalia & Garner,
 Reading Law § 19, at 150, here context cements the canon’s
 applicability in its particular SuperGuide form. Two as-
 pects of the context have that effect.
      First, there is no article preceding “non-local calls da-
 tabase.” If the series modifier did not apply to all members
 of the group, a relevant artisan would expect an “a” before
 “non-local calls database” (and perhaps “memory”). 5 That
 is because “[t]he typical way in which syntax would suggest
 no carryover modification is that a determiner (a, the,
 some, etc.) will be repeated before” one of the items in the
 list. Scalia & Garner, Reading Law § 19, at 148. There is
 no such article negating the applicability of “a plurality of”
 to each list item.
      Second, and what in our view is decisive, the words
 that come immediately after the list make clear that the “a
 plurality of” phrase applies to the individual items in the
 list, just as the SuperGuide canon indicates. Thus, after
 “non-local calls database,” claim 8 continues: “at least one
 of the plurality of programs stored in the memory com-
 prises instructions executable by at least one of the plural-
 ity of processors for: . . . .” ’689 patent, col. 25, lines 8–10
 (emphases added). The expression “the plurality,” used in
 the two highlighted phrases, means that, in the preceding



     5    The patent’s specification uses “a memory” four
 times. ’689 patent, col. 7, lines 36–37; col. 8, line 59; col.
 12, line 45; col. 14, line 15.
Case: 19-2411       Document: 83      Page: 18   Filed: 01/05/2021




 18       SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 phrase requiring “a plurality of” memory, processors, pro-
 grams, circuitry, certain data, and non-local calls database,
 there already is required a plurality of programs and a plu-
 rality of processors. The phrase “the plurality of” estab-
 lishes that the earlier “a plurality of” does apply
 individually to at least some items in the list that follow “a
 plurality of,” as the canon indicates. SIMO has suggested
 no grammatical basis for reading a phrase like “a plurality
 of” to apply to some but not other items in the list.
     To be sure, the mix of plural, singular, and mixed-use
 forms of words in the list following “a plurality of”
 (“memory,” “processors,” “programs,” “circuitry,” “data,”
 “database”) leaves the phrase “a bit of a mess grammati-
 cally.” Summary Judgment Opinion, 376 F. Supp. 3d at
 382; see also id. at 380 (“[T]he preamble is not a model of
 grammatical correctness.”). But given the collective char-
 acter of the singular-form words, the extent of the diver-
 gence from standard American English, at least as used in
 patents, is not entirely clear. 6 In any event, such irregu-
 larities would exist “no matter what reading is assigned to”
 the preamble. Id. at 382. The textual sloppiness—which
 SIMO had the obligation as the patent drafter to avoid—
 provides no significant textual counterweight to what we
 conclude are the decisive textual considerations already
 discussed that favor uCloudlink’s narrower reading of “a
 plurality of” as applying to each item in the list following
 that phrase.




      6  For example, some patents use “a plurality of cir-
 cuitry.” U.S. Patent No. 7,378,902, claim 20; U.S. Patent
 No. 9,609,190, col. 21, line 66, through col. 22, line 1; see
 also U.S. Patent No. 7,969,284, claim 10 (“a plurality of
 communication circuitry”).
Case: 19-2411    Document: 83      Page: 19    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK       19



                               b
     The district court’s contrary conclusion hinged, not on
 anything about claim 8’s text, but on its view of this court’s
 statement in Oatey about the role of the specification and,
 relatedly, its view that uCloudlink’s reading “would contra-
 dict the specification.” Id. at 381. We reject these ration-
 ales.
      In Oatey, after we stated that “[w]e normally do not in-
 terpret claim terms in a way that excludes embodiments
 disclosed in the specification,” we explained the important
 qualifiers: “At leas[t] where claims can reasonably [be] in-
 terpreted to include a specific embodiment, it is incorrect
 to construe the claims to exclude that embodiment, absent
 probative evidence [to] the contrary.” 514 F.3d at 1276,
 1277 (emphases added). Oatey itself thus recognizes that
 we should not infer that any particular embodiment is in-
 cluded in a claim when there is probative evidence that suf-
 ficiently indicates the contrary.
     Beginning shortly after Oatey was decided, we have re-
 peatedly reiterated that very caution. See, e.g., PSN Illi-
 nois, LLC v. Ivoclar Vivadent, Inc., 525 F.3d 1159, 1166
 (Fed. Cir. 2008) (explaining that Oatey is not even “appli-
 cable” where a contrary construction covers a preferred em-
 bodiment and, in any event, that “Oatey is not a panacea,
 requiring all claims to cover all embodiments. Instead,
 courts must recognize that disclosed embodiments may be
 within the scope of other allowed but unasserted claims.”);
 PPC Broadband, Inc. v. Corning Optical Communications
 RF, LLC, 815 F.3d 747, 755 (Fed. Cir. 2016) (rejecting the
 proposition that “each and every claim ought to be inter-
 preted to cover each and every embodiment”); Baran v.
 Med. Device Technologies, Inc., 616 F.3d 1309, 1316 (Fed.
 Cir. 2010) (“It is not necessary that each claim read on
 every embodiment.”); TIP Systems, LLC v. Phillips &
 Brooks/Gladwin, Inc., 529 F.3d 1364, 1373 (Fed. Cir. 2008)
 (“Our precedent is replete with examples of subject matter
Case: 19-2411    Document: 83     Page: 20    Filed: 01/05/2021




 20   SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 that is included in the specification, but is not claimed.”).
 Specifically, and most importantly for this case, we have
 repeatedly explained that “[a]lthough reluctant to exclude
 an embodiment, this court must not allow the disclosed em-
 bodiment to ‘outweigh the language of the claim, especially
 when the court’s construction is supported by the intrinsic
 evidence.’” Rolls-Royce, PLC v. United Technologies Corp.,
 603 F.3d 1325, 1334 (Fed. Cir. 2010); see also August Tech-
 nology, 655 F.3d at 1285 (“The mere fact that there is an
 alternative embodiment disclosed in the asserted patent
 that is not encompassed by our claim construction does not
 outweigh the language of the claim, especially when the
 court’s construction is supported by the intrinsic evidence.”
 (cleaned up)); TIP Systems, 529 F.3d at 1373 (same).
     In this case, the language of the claim itself makes
 clear that, contrary to SIMO’s contention, claim 8 does not
 cover specification embodiments that lack a non-local calls
 database. For the grammatical reasons we have discussed,
 the text points decisively against such coverage. In this
 respect, Oatey was materially different.
     This case does not present the issue of a construction
 that would exclude a preferred embodiment from a claim.
 That consequence affects the “careful weighing of the
 strengths of competing implicatures” that is required for
 language interpretation generally. Geoffrey P. Miller,
 Pragmatics and the Maxims of Interpretation, 1990 Wis. L.
 Rev. 1179, 1220 (1990). Our case law generally reflects the
 understanding that there is a stronger, though still not ab-
 solute, implication that a claim will cover preferred embod-
 iments. See, e.g., Pacing Technologies, LLC v. Garmin Int’l,
 Inc., 778 F.3d 1021, 1026 (Fed. Cir. 2015); GE Lighting So-
 lutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1311 (Fed.
 Cir. 2014); MBO Labs., Inc. v. Becton, Dickinson & Co., 474
 F.3d 1323, 1333 (Fed. Cir. 2007). But that notion is inap-
 plicable in this case. The ’689 patent’s specification does
 not designate any particular embodiment as preferred.
 Simply stating that a “non-local calls database” is optional
Case: 19-2411    Document: 83      Page: 21    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK       21



 does not mean that the embodiment without the database
 is preferred. And the specification’s two uses of “preferred”
 have nothing to do with a hierarchy among embodiments.
 See ’689 patent, col. 13, lines 58–62 (“The best routes data-
 base 422 lists the preferred routing details for connections
 between different geographic locations, such as between
 San Francisco and London, between San Francisco and
 Perth, and so on.”); id., fig. 5A (“Preferred PLMNs”).
     Nor does this case involve a situation in which adopting
 a narrow construction of the claim at issue leaves other dis-
 closed embodiments entirely unclaimed—though we have
 hardly treated such a consequence, even when it exists, as
 overcoming strong textual indicators of a particular claim’s
 narrow meaning. We have noted that “[i]t is often the case
 that different claims are directed to and cover different dis-
 closed embodiments. The patentee chooses the language
 and accordingly the scope of his claims.” Helmsderfer v.
 Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1383 (Fed.
 Cir. 2008); see also Nobel Biocare Servs. AG v. Instradent
 USA, Inc., 903 F.3d 1365, 1381 (Fed. Cir. 2018) (same);
 PSN, 525 F.3d at 1166 (“courts must recognize that dis-
 closed embodiments may be within the scope of other al-
 lowed but unasserted claims”). Here, claims other than
 claim 8—e.g., claim 19 (a method claim) and claims 1 and
 16 (apparatus claims)—address embodiments that lack a
 non-local calls database.
      For the foregoing reasons, uCloudlink’s construction of
 claim 8 would not “contradict the specification.” Summary
 Judgment Opinion, 376 F. Supp. 3d at 381. It simply
 leaves out some alternative embodiments of what SIMO’s
 specification describes as inventive, while capturing one
 embodiment expressly described. See ’689 patent, col. 3,
 lines 25–30; col. 15, lines 19–21; col. 15, line 56, through
 col. 16, line 6; see also id., figs. 5A & 5B. Even requiring a
 plurality of non-local calls databases does not contradict
 the specification. The reference to “a non-local calls data-
 base” would ordinarily be understood to encompass one or
Case: 19-2411    Document: 83      Page: 22    Filed: 01/05/2021




 22   SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 more such databases. See SanDisk Corp. v. Kingston Tech-
 nology Co., Inc., 695 F.3d 1348, 1360–61 (Fed. Cir. 2012)
 (general rule is that “a” means one or more, unless context
 limits the meaning to just one); Baldwin Graphic Systems,
 Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008)
 (same). And, notably, in its brief in this court, SIMO has
 made no showing, or even a developed argument, that hav-
 ing more than one non-local calls database would be “utter
 nonsense,” Joao, 348 F. Supp. 2d at 124.
      In sum, we conclude, contrary to the district court’s
 conclusion, that “a plurality of memory, processors, pro-
 grams, communication circuitry, authentication data
 stored on a subscribed identify module (SIM) card and/or
 in memory and non-local calls database” requires “a plural-
 ity of” each component in the list, including “non-local calls
 database.” The district court’s grant of summary judgment
 to SIMO based on its claim construction must be reversed.
                               B
      Having concluded that claim 8 requires a plurality of
 non-local calls databases in the claimed device, we also con-
 clude that no remand is warranted and that uCloudlink is
 entitled to a judgment of noninfringement. In its motion
 for summary judgment of noninfringement, uCloudlink ex-
 pressly argued that, under its proposed claim construction
 (which we have adopted), the accused devices contain no
 non-local calls database. SIMO had a full opportunity to
 respond to that contention. But in responding to uCloud-
 link’s motion, SIMO did not point to evidence that created
 a triable issue of fact on the presence in the accused prod-
 ucts of even a single “non-local calls database,” let alone
 more than one; nor has it done so on appeal in responding
 to uCloudlink’s renewal of its argument for a judgment of
 noninfringement. We therefore hold that reversal of the
Case: 19-2411    Document: 83      Page: 23    Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK       23



 denial of uCloudlink’s motion for summary judgment of
 noninfringement is warranted. 7
     We review the district court’s denial of summary judg-
 ment de novo, following Second Circuit law on that general
 procedural matter. Sprint PCS L.P. v. Connecticut Siting
 Council, 222 F.3d 113, 115 (2d Cir. 2000); Schaefer v. State
 Ins. Fund, 207 F.3d 139, 142 (2d Cir. 2000). We apply our
 own law on patent-specific issues. See, e.g., In re ZTE
 (USA) Inc., 890 F.3d 1008, 1012 (Fed. Cir. 2018). “Infringe-
 ment is a question of fact.” Apple Inc. v. Samsung Elecs.
 Co., 839 F.3d 1034, 1040 (Fed. Cir. 2016). “To prove literal
 infringement, the patentee must show that the accused de-
 vice contains each and every limitation of the asserted
 claims.” Ericsson, Inc. v. D-Link Systems, Inc., 773 F.3d
 1201, 1215 (Fed. Cir. 2014). For infringement, SIMO as
 the patentee has the burden of persuasion. Medtronic, Inc.
 v. Mirowski Family Ventures, LLC, 571 U.S. 191, 198–99
 (2014). “[A] party may not avoid summary judgment
 simply by offering an opinion of an expert that states, in
 effect, that the critical claim limitation is found in the ac-
 cused device.” Arthur A. Collins, Inc. v. N. Telecom Ltd.,
 216 F.3d 1042, 1047 (Fed. Cir. 2000). Rather, “[t]o satisfy
 the summary judgment standard, a patentee’s expert must
 set forth the factual foundation for his infringement opin-
 ion in sufficient detail for the court to be certain that fea-
 tures of the accused product would support a finding of
 infringement . . . with all reasonable inferences drawn in
 favor of the non-movant.” Intellectual Sci. & Technology,
 Inc. v. Sony Elecs., Inc., 589 F.3d 1179, 1183 (Fed. Cir.
 2009).
     SIMO did not meet that standard for creating a triable
 issue on whether any accused product has even a single
 non-local calls database. In its response to uCloudlink’s


     7  SIMO has made no separate argument for infringe-
 ment under the doctrine of equivalents.
Case: 19-2411     Document: 83      Page: 24     Filed: 01/05/2021




 24    SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK



 motion, SIMO devoted one page to the issue, relying on a
 single exchange from the deposition of its infringement ex-
 pert:
          Q. Do the – does the G2 have a non-local calls
      database?
           A. Again, it depends on how you construe that
      term. A database, in my experience, is generally
      construed by courts to be a structured store of data
      or any structured store of data, and the 3GPP [3rd
      Generation Partnership Project] certainly tells the
      device whether it’s a – initiating a local or non-local
      call, and that’s stored in memory. So you could
      make the argument that there’s a non-local or local
      flag on that.
 J.A. 5752; see also J.A. 5681, ¶ 108; J.A. 9444, Dep. Tr. 107.
 SIMO’s sole support refers to just one of the four accused
 products (the G2 product) and, even as to that, lacks a sim-
 ple declarative statement that the product has a non-local
 calls database. The expert instead said, “it depends on how
 you construe that term” and, based on his “experience,”
 “you could make the argument that” the product has a
 “non-local calls database.” Id.
     That was SIMO’s entire response in the district court
 to uCloudlink’s motion for summary judgment of nonin-
 fringement if uCloudlink’s proposed claim construction
 were adopted. In this court, after uCloudlink again argued
 that, under its proposed claim construction, it was entitled
 to a judgment of noninfringement, uCloudlink Opening Br.
 at 34, SIMO’s response was similarly limited. In a single
 paragraph, it pointed only to the above exchange, along
 with a remark at trial by the district court, in another con-
 text, noting SIMO’s expert report did not actually include
 an opinion about whether the accused products had a non-
 local calls database. SIMO Response Br. at 34 (citing above
 passage and J.A. 14910, Trial Tr. 7). Solely on that basis,
Case: 19-2411    Document: 83       Page: 25   Filed: 01/05/2021




 SIMO HOLDINGS INC.   v. HONG KONG UCLOUDLINK NETWORK      25



 SIMO argues for a remand if we were to adopt uCloudlink’s
 claim construction, as we do.
     SIMO’s limited response on the point is not enough to
 justify a remand or to create a triable issue of fact on
 whether the G2 product, or any of the other three accused
 products, has even one non-local calls database. SIMO
 made no request to the district court for further claim con-
 struction, for further discovery, or for supplementation of
 its expert’s report, even though the issue of whether the
 accused products have a non-local calls database was
 squarely presented by uCloudlink’s motion. Without such
 requests, the expert’s statement provides no basis “for the
 court to be certain that features of the accused product
 would support a finding of infringement” if the infringe-
 ment issue was tried under the uCloudlink-urged claim
 construction. Intellectual Sci. & Technology, 589 F.3d at
 1183.
                              III
    The judgment of the district court is reversed. Judg-
 ment of noninfringement shall be entered for uCloudlink.
     Each party shall bear its own costs.
                         REVERSED